Case 2:19-cv-20239-SDW-ESK Document 11 Filed 08/17/21 Page 1 of 6 PageID: 78




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY



  MARCEL GREEN, et al.,
                                                    Case No. 19–cv–20239–SDW–ESK
                  Plaintiffs,

  v.
                                                         OPINION AND ORDER
  IRVINGTON POLICE
  DEPARTMENT, et al.,

                  Defendants.


 KIEL, U.S.M.J.

          THIS MATTER is before the Court on pro se plaintiff Marcel Green’s
 motion for the appointment of pro bono counsel pursuant to 28 U.S.C. § 1915(e)(1)
 (Motion).         (ECF No. 10.) For the following reasons, the Motion is DENIED.
                                          BACKGROUND
          On February 6, 2016, at around 6:00 a.m., members of defendant Irvington
 Police Department, along with defendant Detective Brechner Jeannot (Jeannot),
 searched the dwelling located at 51-49 Stockman Place in Irvington, New Jersey
 (Premises) pursuant to a warrant.1 (ECF No. 1 p. 3.) Green claims defendants
 failed to knock-and-announce when entering the Premises, never read the
 Miranda2 rights to him, and unlawfully arrested him.             (Id.) Green also claims
 he was denied “needed” medical assistance.            (Id.) After his arrest, when Green
 was “released from the jail,” he was taken to a hospital for “emotional and
 mental[ ] stress[.]”       (Id. p. 4.)




          1   The complaint does not allege that Green resided at the Premises.   (ECF No. 1
 p. 3.)

          2   See Miranda v. Arizona, 384 U.S. 436 (1966).
Case 2:19-cv-20239-SDW-ESK Document 11 Filed 08/17/21 Page 2 of 6 PageID: 79




         Green brings claims under 42 U.S.C. § 1983 alleging defendants violated his
 constitutional rights under the Third, Fourth, Fifth, Sixth, Seventh, Eighth,
 Ninth, and Tenth Amendments (Constitutional Claims).              (Id. p. 2; see also ECF
 No. 1-5.) Green seeks $10,000,000 in damages, and demands that “everyone …
 accountable … be prosecuted to the fullest extent of the law[.]”        (ECF No. 1 p. 4)
                                   PROCEDURAL HISTORY
         On December 4, 2019 (ECF No. 2), District Judge Susan D. Wigenton
 granted Green’s application to proceed in forma pauperis (ECF No. 1-1).
 However, Judge Wigenton denied Green’s original motion for pro bono counsel
 (ECF No. 1-4), finding that the complaint did not “provide sufficient detail for this
 Court to determine whether [Green’s] claims have ‘some merit in fact and law[.]’”
 (ECF No. 2 p. 2.) As such, Green was afforded 30 days to amend his complaint.
 (Id.) Notably, the order states that “Plaintiff is advised to amend his complaint
 with sufficient detail and clarity for the Court to determine whether his claims
 have some merit[.]” (Id. n. 2.)
         I.      FIRST AMENDED COMPLAINT
         Green filed the amended complaint on December 20, 2019.            (ECF No. 3.)
 It asserts the same Constitutional Claims as the original complaint.          (Compare
 ECF No. 1 p. 2 with ECF No. 3 p. 2.)           However, the amended complaint names
 two new defendants: Detective Mitchell Molina and Detective “Jenkens.”             (ECF
 No. 3 p. 2.)        It also claimed that Green “was arrested [two] times for the same
 [offense].”       (Id. p. 3.)
         Though not set forth in the Motion, or any previous motion for pro bono
 counsel, the amended complaint indicates that Green’s case “has merit in fact and
 law.”        (Id. p. 4.)   In support of this contention, Green cites to his arrest in a
 ShopRite parking lot in Kearney, New Jersey in November of 2018—an incident
 omitted from Green’s original complaint filed on November 14, 2019.             (Id.; see
 also ECF No. 1.) Elsewhere in the amended complaint, Green “request[s] an



                                                  2
Case 2:19-cv-20239-SDW-ESK Document 11 Filed 08/17/21 Page 3 of 6 PageID: 80




 attorney to represent [him]” due to his disability and because he is “unable to
 afford counsel.”   (ECF No. 3 p. 6.)
       II.   GREEN’S SECOND AMENDED COMPLAINT
       Green filed a second amended complaint on July 8, 2020.3 (ECF No. 6.)
 The second amended complaint claims, in rather vague terms, that an indictment
 against Green was dismissed.4 (Id. p. 4.)        According to this pleading, Green is
 “demanding compensation for … pain and suffering and the denial of medical
 attention,” as well as for “wrongful arrest, being harassed and humiliated … ,
 [and] confined to a chair” by officers of the Irvington Police Department.        (Id.)
       III. GREEN’S MOTION FOR PRO BONO COUNSEL
       In support of the Motion, Green explains he “was told” to await the outcome
 or resolution of the criminal case before he could “fil[e] a civil action.”   (ECF No.
 10 p. 3.)   He also explains that he has been unable to obtain counsel.        Because
 he depends on disability payments and social security benefits, Green cannot
 afford an attorney.    (Id.)
                           ANALYSIS AND DISCUSSION
       The Court has the discretion to appoint attorneys to represent litigants who
 are “unable to afford counsel[.]”      28 U.S.C. § 1915(e)(1).    The appointment of
 counsel in a civil case is a privilege, not a statutory or constitutional right.
 Brightwell v. Lehman, 637 F.3d 187, 192 (3d Cir. 2011).        The decision to appoint
 counsel “must be made on a case-by-case basis.”         Tabron v. Grace, 6 F.3d 147,
 157–58 (3d Cir. 1993).    The Third Circuit has stated that “courts should exercise
 care in appointing counsel because volunteer lawyer time is a precious commodity
 and should not be wasted on frivolous cases.”       Montgomery v. Pinchak, 294 F.3d


       3The second amended complaint was not filed with the Court’s leave, or as of right,
 and, thus, was never authorized. See Fed.R.Civ.P. 15(a).

       4Documents relating to Green’s criminal history, along with a copy of an eight-
 count indictment against Green, appear to be annexed to the first amended complaint.
 (ECF No. 3 pp. 7–38.)

                                              3
Case 2:19-cv-20239-SDW-ESK Document 11 Filed 08/17/21 Page 4 of 6 PageID: 81




 492, 499 (3d Cir. 2002) (citing Parham v. Johnson, 126 F.3d 454, 458 (3d Cir.
 1997)).
      The decision to appoint pro bono counsel for plaintiffs proceeding in forma
 pauperis involves a two-step analysis.    Howard v. Reyes, No. 18-00800, 2020 WL
 3958483, at *2 (D.N.J. July 13, 2020).    First, “[a]s a threshold matter, the Court
 must assess whether the claimant’s case has some arguable merit in fact and
 law.” Tabron, 6 F.3d at 155.        Once a claimant overcomes this “threshold
 hurdle,” the Court should then consider the following factors: (1) the claimant’s
 ability to present his or her own case; (2) the difficulty of the particular legal
 issues; (3) the degree to which factual investigation will be necessary and the
 claimant’s ability to pursue investigation; (4) claimant’s capacity to retain counsel
 on his or her own behalf; (5) the extent to which a case is likely to turn on
 credibility determinations; and (6) whether the case will require testimony from
 expert witnesses.   Tabron, 6 F.3d at 155–57.
      “This list of factors is not exhaustive [and] should serve as a guidepost[.]”
 Parham, 126 F.3d at 458 (citing Tabron, 6 F.3d at 155).      Where the factual and
 legal issues “have not been tested or developed by the general course of litigation
 … factors (2)–(5) of Parham’s test [are] particularly difficult to evaluate.”
 Howard, 2020 WL 3958483, at *2 (citing Chatterjee v. Phila. Fed’n of Teachers,
 Nos. 99-04122 and 99-04233, 2000 WL 1022979, at *1 (E.D. Pa. July 18, 2000)
 (stating that unlike Parham, which concerned a directed verdict ruling, and
 Tabron, which involved summary judgment adjudication, plaintiff’s claims
 asserted in the complaint and motions “have barely been articulated” and have a
 distinctive procedural posture)).
      As a preliminary matter, I cannot find that Green’s case has “some arguable
 merit in fact and law.”    Tabron, 6 F.3d at 155.      Judge Wigenton previously
 denied Green’s first motion for pro bono counsel because the complaint did not
 “provide sufficient detail for this Court to determine whether [Green’s] claims
 have ‘some merit in fact and law[.]’”    (ECF No. 2 p. 2.)   Green was afforded an


                                            4
Case 2:19-cv-20239-SDW-ESK Document 11 Filed 08/17/21 Page 5 of 6 PageID: 82




 opportunity to amend his pleading to include additional information so the Court
 could determine whether his claims have “some merit.”        However, Green’s first
 amended complaint merely alludes to another incident involving Green’s arrest
 in November of 2018, and names two new defendants.         (ECF No. 3 p. 4.)
      Green’s second amended complaint, even if permitted as of right or with the
 Court’s leave, did not remedy the pleading deficiencies for determining “merit”
 and whether pro bono counsel should be appointed.             The second amended
 complaint adds some limited, factual embellishment, including a reference to
 Green’s confinement “to a chair” (ECF No. 6 p. 4), but otherwise omits details
 necessary to discern whether Green’s claims have “some merit in fact and law.”
 As such, Green’s claims, at this juncture, are not sufficiently “meritorious” such
 that the “threshold hurdle” of the two-step analysis has been overcome.
 Parham, 126 F.3d at 459.       I cannot determine from Green’s pleadings, even
 under a liberal reading, whether his 42 U.S.C. § 1983 claims or Constitutional
 Claims have any merit.
      The Tabron Court recognized “the significant practical restraints on the
 district courts’ ability to appoint counsel: the ever-growing number of prisoner
 civil rights actions filed each year in the federal courts; the lack of funding to pay
 appointed counsel; and the limited supply of competent lawyers who are willing
 to undertake such representation without compensation.”           6 F.3d at 157.     I
 recognize that “where a plaintiff’s case appears to have merit and most of the
 aforementioned [Parham] factors have been met, courts should make every
 attempt to obtain counsel.”     Parham, 126 F.3d at 461 (citing Mallard v. U.S.
 Dist. Ct., 490 U.S. 296, 310 (1989)).   Here, since I have no basis to proceed to the
 second step of the Tabron analysis, the Motion is properly denied.         Tabron, 6
 F.3d at 155.




                                             5
Case 2:19-cv-20239-SDW-ESK Document 11 Filed 08/17/21 Page 6 of 6 PageID: 83




                                      ORDER
       Accordingly, and for the reasons stated above,

            IT IS on this   17th day of August 2021 ORDERED that:

       1.   The Motion is DENIED.

       2.   The Clerk of the Court is directed to terminate the Motion at ECF No.
 10.

      3.   The Clerk of the Court is directed to transmit a copy of this Opinion
 and order to plaintiffs by regular mail.

      4.   The Clerk of the Court is directed to strike the “second amended
 complaint” filed on July 8, 2020, which was not filed as of right or with the Court’s
 leave. (ECF No. 6.) The first amended complaint filed on December 20, 2019
 (ECF No. 3) shall be deemed the operative complaint.




                                                 /s/ Edward S. Kiel
                                                EDWARD S. KIEL
                                                UNITED STATES MAGISTRATE JUDGE




                                            6
